96 S.E.2d 851 (1957)
245 N.C. 591
Henry Lee DERBY
v.
W. W. OWENS, Individually, and t/a W. W. Owens & Son, and Paul Jeffers.
No. 28.
Supreme Court of North Carolina.
February 27, 1957.
John H. Hall, Elizabeth City, for plaintiff-appellant.
Wilson & Wilson, by J. Kenyon Wilson, Elizabeth City, for defendants-appellees.
PER CURIAM.
The plaintiff's assignments of error relate to the charge. Particularly, he contends that even in the absence of a request the judge committed reversible error in failing to instruct the jury that the plaintiff had a life expectancy of 15.27 years according to the mortuary table, G.S. § 8-46, which he had introduced in evidence. Although the charge did not contain a direct reference to the plaintiff's life expectancy, the court did instruct the jury to take into consideration all the evidence bearing on the issue, including the plaintiff's age. The court, with clarity and accuracy, applied to the evidence in the case rules of law as they have been approved by this Court.
In the judgment we find
No error.